People v Lawrence (2020 NY Slip Op 03131)





People v Lawrence


2020 NY Slip Op 03131


Decided on June 3, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOSEPH J. MALTESE
BETSY BARROS
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2019-00714
 (Ind. No. 1888/16)

[*1]The People of the State of New York, respondent,
vMichael J. Lawrence, appellant.


Janet E. Sabel, New York, NY (Harold V. Ferguson, Jr., of counsel) for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill and Danielle S. Fenn of counsel; Lorrie A. Zinno on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Leslie Leach, J.), imposed August 27, 2018, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
We agree with the defendant that his written waiver of the right to appeal included incorrect statements of the applicable law (see People v Wilkinson, 176 AD3d 879, 880). However, the Supreme Court's oral colloquy with the defendant at the plea proceeding was sufficient to remedy the misleading written waiver, and established a knowing, intelligent, and voluntary waiver of the right to appeal under the totality of the circumstances (see People v Thomas, __ NY3d __, 2019 NY Slip Op 08545, *5-6; People v Sanders, 25 NY3d 337, 340-341). The defendant's valid waiver of his right to appeal precludes appellate review of his contention that the sentence imposed was excessive (see People v Lopez, 6 NY3d 248, 256).
RIVERA, J.P., MALTESE, BARROS, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court